

 S1691 ENR: Border Patrol Agent Pay Reform Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1691IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 5, United States Code, to improve the security of the United States border and to
			 provide for reforms and rates of pay for border patrol agents.1.Short titleThis Act may be cited as the Border Patrol Agent Pay Reform Act of 2014.2.Border patrol rate of pay(a)PurposeThe purposes of this Act are—(1)to strengthen U.S. Customs and Border Protection and ensure that border patrol agents are
			 sufficiently ready to conduct necessary work and will perform overtime
			 hours in excess of a 40-hour workweek based on the needs of U.S. Customs
			 and Border Protection; and(2)to ensure U.S. Customs and Border Protection has the flexibility to cover shift changes and retains
			 the right to assign scheduled and unscheduled work for mission
			 requirements and planning based on operational need.(b)Rates of paySubchapter V of chapter 55 of title 5, United States Code, is amended by inserting after section
			 5549 the following:5550.Border patrol rate of pay(a)DefinitionsIn this section—(1)the term basic border patrol rate of pay means the hourly rate of basic pay of the applicable border patrol, as determined without regard
			 to this section;(2)the term border patrol agent means an individual who is  appointed to a position assigned to the Border Patrol Enforcement
			 classification series 1896 or any successor series, consistent with
			 classification standards established by the Office of Personnel
			 Management;(3)the term level 1 border patrol rate of pay means the hourly rate of pay equal to 1.25 times the otherwise applicable hourly rate of basic pay
			 of the applicable border patrol agent;(4)the term level 2 border patrol rate of pay means the hourly rate of pay equal to 1.125 times the otherwise applicable hourly rate of basic
			 pay of the applicable border patrol agent; and(5)the term work period means a 14-day biweekly pay period.(b)Receipt of border patrol rate of pay(1)Voluntary election(A)In generalNot later than 30 days before the first day of each year beginning after the date of enactment of
			 this section, a border patrol agent shall make an election whether the
			 border patrol agent shall, for that year, be assigned to—(i)the level 1 border patrol rate of pay;(ii)the level 2 border patrol rate of pay; or(iii)the basic border patrol rate of pay, with additional overtime assigned as needed by
			 U.S. Customs and Border Protection.(B)RegulationsThe Director of the Office of Personnel Management shall promulgate regulations
			 establishing procedures for elections under subparagraph (A).(C)Information regarding electionNot later than 60 days before the first day of each year beginning after the date of enactment of
			 this section, U.S. Customs and Border Protection shall provide each border
			 patrol agent with information regarding each type of election available
			 under subparagraph (A) and how to make such an election.(D)Assignment in lieu of electionNotwithstanding subparagraph (A)—(i)a border patrol agent who fails to make a timely election under subparagraph (A) shall be assigned
			 to the level 1 border patrol rate of pay;(ii)a border patrol agent who is assigned a canine shall be assigned to the level 1 border patrol rate
			 of pay;(iii)if at any time U.S. Customs and Border Protection concludes that a border patrol agent is unable to
			 perform overtime on a
			 daily basis in accordance with this section, U.S. Customs and Border
			 Protection shall assign the
			 border patrol agent to the basic border patrol rate of pay until such time
			 as U.S. Customs and Border Protection
			 determines that the border patrol agent is able to perform scheduled
			 overtime on a
			 daily basis;(iv)unless the analysis conducted under section 2(e) of the Border Patrol Agent Pay Reform Act of 2014 indicates that,  in order to more adequately fulfill the operational
			 requirements of U.S. Customs and Border Protection, such border patrol
			 agents should be allowed to elect or be assigned to the level 1 border
			 patrol rate of pay or the level 2 border patrol rate of pay, a
			 border patrol agent shall be assigned to the basic border patrol rate of
			 pay if the agent works—(I)at U.S. Customs and Border Protection headquarters;(II)as a training instructor at a U.S. Customs and Border Protection training facility;(III)in an administrative position; or(IV)as a fitness instructor; and(v)a border patrol agent may be assigned to the level 1 border patrol rate of pay	or the level 2
			 border patrol rate of pay in accordance with subparagraph (E).(E)Flexibility(i)In generalExcept as provided in clauses (ii) and (iii), and notwithstanding any other provision of law,  U.S.
			 Customs and Border Protection shall take such
			 action as is necessary, including the unilateral assignment of border
			 patrol agents to the level 1 border patrol rate of pay  or the level 2
			 border patrol rate of pay, to ensure
			 that not more than 10 percent of the border patrol agents stationed at a
			 location are assigned to the level 2
			 border patrol rate of pay or the basic border patrol rate of pay.(ii)WaiverU.S. Customs and Border Protection may waive the limitation under clause (i) on the percent of
			 border patrol agents stationed at a location who are assigned to the level
			 2 border patrol rate of pay or the basic border patrol rate of pay if,
			 based on the analysis conducted under section 2(e) of the Border Patrol Agent Pay Reform Act of 2014, U.S. Customs and Border Protection determines it may do so and adequately fulfill its operational
			 requirements.(iii)Certain locationsClause (i) shall not apply to border patrol agents working at
			 the headquarters of U.S. Customs and Border Protection or a  training
			 location of U.S. Customs and Border Protection.(F)Canine careFor a border patrol agent assigned to provide care for a canine and assigned to the level 1
			 border patrol rate of pay in accordance with subparagraph (D)(ii)—(i)that
			 rate
			 of pay covers all such care;(ii)for the purposes of scheduled overtime
			 under paragraph (2)(A)(ii), such care shall be counted as 1 hour of
			 scheduled
			 overtime on each regular workday without regard to the actual duration of
			 such care or whether such care occurs on the regular workday; and(iii)no other pay shall be
			 paid to the border patrol agent for such care.(G)Pay assignment continuity(i)In generalNot later than 1 year after the date of enactment of the Border Patrol Agent Pay Reform Act of 2014, and in consultation with the Office of Personnel Management, U.S. Customs and Border Protection
			 shall develop and implement a plan to ensure, to the greatest extent
			 practicable, that the assignment of a border patrol agent under this
			 section during the 3 years of service before the border patrol agent
			 becomes eligible for immediate retirement are consistent with the average
			 border patrol rate of pay level to which the border patrol agent has been
			 assigned during the course of the career of the border patrol agent.(ii)ImplementationNotwithstanding any other provision of law, U.S. Customs and  Border Protection may take such
			 action as is necessary, including the unilateral assignment of border
			 patrol agents to the level 1 border patrol rate of pay, the level 2
			 border patrol rate of pay, or the basic border patrol rate of pay, to
			 implement the plan developed under this
			 subparagraph.(iii)ReportingU.S. Customs and Border Protection shall submit the plan developed under clause (i) to the
			 appropriate committees of Congress.(iv)GAO reviewNot later than 6 months after U.S. Customs and Border Protection issues the plan required under
			 clause (i), the Comptroller General of the United States shall submit to
			 the appropriate committees of Congress a report on the effectiveness of
			 the plan in ensuring that border patrol agents are not able to
			 artificially enhance their retirement annuities.(v)DefinitionIn this subparagraph, the term appropriate committees of Congress means—(I)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of
			 the Senate; and(II)the Committee on Homeland Security, the Committee on Oversight and Government Reform, and the
			 Committee on Appropriations of the House of Representatives.(vi)Rule of constructionNothing in this subparagraph shall be construed to limit the ability of U.S. Customs and Border
			 Protection to assign border patrol agents to border patrol rates of pay as
			 necessary to meet operational requirements.(2)Level 1 border patrol rate of payFor a border patrol agent who is assigned to the level 1 border patrol rate of pay—(A)the border patrol agent shall have a regular tour of duty consisting of 5 workdays per week with—(i)8 hours of regular time per workday, which may be interrupted by an unpaid off-duty meal break; and(ii)2 additional hours of scheduled overtime during each day the agent performs work under clause (i);(B)for paid hours of regular time described in subparagraph (A)(i), the border patrol agent shall
			 receive pay at the level 1 border patrol rate of pay;(C)compensation for the hours of regularly scheduled overtime work described in subparagraph (A)(ii)
			 is provided indirectly through the 25 percent supplement within the level
			 1 border patrol rate of pay, and the border patrol agent may not receive
			 for such hours—(i)any compensation in addition to the compensation under subparagraph (B) under this section or any
			 other provision of law; or(ii)any compensatory time off;(D)the border patrol agent shall receive compensatory time off or pay at the overtime hourly rate of
			 pay for hours of work in excess of 100 hours during a work period, as
			 determined in accordance with section 5542(g);(E)the border patrol agent shall be charged corresponding amounts
			 of paid leave,  compensatory time off, or other paid time off	for each
			 hour (or part thereof) the agent is absent from work during regular time  
			 (except that full days off for military leave shall be charged when
			 required);(F)if the border patrol agent is absent during scheduled overtime described in subparagraph (A)(ii)—(i)the border patrol agent
			 shall accrue an obligation to perform other overtime work for each hour
			 (or part thereof) the border patrol agent is absent; and(ii)any overtime
			 work applied toward the obligation under clause (i) shall not be credited
			 as overtime work
			 under any other provision of law; and(G)for the purposes of advanced training, the border patrol agent—(i)shall be paid at the level 1 border patrol rate of pay for the
			 first 60 days of advanced training in a calendar year; and(ii)for any advanced training in addition to the advanced training described in clause (i), shall be
			 paid at the basic border
			 patrol rate of pay.(3)Level 2 border patrol rate of payFor a border patrol agent who is assigned to the level 2 border patrol rate of pay—(A)the border patrol agent shall have a regular tour of duty consisting of 5 workdays per week with—(i)8 hours of regular time per workday, which may be interrupted by an unpaid off-duty meal break; and(ii)1 additional hour of scheduled overtime during each day the agent performs work under clause (i);(B)for paid hours of regular time described in subparagraph (A)(i), the border patrol agent shall
			 receive pay at the level 2 border patrol rate of pay;(C)compensation for the hours of regularly scheduled overtime work described in subparagraph (A)(ii)
			 is provided indirectly through the 12.5 percent supplement within the
			 level 2 border patrol rate of pay, and the border patrol agent may not
			 receive for such hours—(i)any compensation in addition to the compensation under subparagraph (B) under this section or any
			 other provision of law; or(ii)any compensatory time off;(D)the border patrol agent shall receive compensatory time off or pay at the overtime hourly rate of
			 pay for hours of work in excess of 90 hours during a work period, as
			 determined in accordance with section 5542(g);(E)the border patrol agent shall be charged corresponding amounts
			 of paid leave, compensatory time off, or other paid time off for each hour
			 (or part thereof) the agent is excused from work during regular time
			 (except that full days off for military leave shall be charged when
			 required);(F)if the border patrol agent is absent during scheduled overtime described in subparagraph (A)(ii)—(i)the border patrol agent
			 shall accrue an obligation to perform other overtime work for each hour
			 (or part thereof) the border patrol agent is absent; and(ii)any overtime
			 work applied toward the obligation under clause (i) shall not be credited
			 as overtime work
			 under any other provision of law; and(G)for the purposes of advanced training, the border patrol agent—(i)shall be paid at the level 2 border patrol rate of pay for the
			 first 60 days of advanced training in a calendar year; and(ii)for any advanced training in addition to the advanced training described in clause (i), shall be
			 paid at the basic border
			 patrol rate of pay.(4)Basic border patrol rate of payFor a border patrol agent who is assigned to the basic border patrol rate of pay—(A)the border patrol agent shall have a regular tour of duty consisting of 5 workdays per week with 8
			 hours of regular time per workday; and(B)the border patrol agent shall receive compensatory time off or pay at the overtime hourly rate of
			 pay for hours of work in excess of 80 hours during a work period, as
			 determined in accordance with section 5542(g).(c)Eligibility for other premium payA border patrol agent—(1)shall receive premium pay for nightwork in accordance with subsections (a) and (b) of section 5545
			 and Sunday and holiday pay in accordance with section 5546, without regard
			 to the rate of pay to which the border patrol agent is assigned under this
			 section, 
			 except that—(A)no premium pay for night, Sunday, or holiday work shall be provided for hours of regularly
			 scheduled
			 overtime work described in paragraph (2)(A)(ii) or (3)(A)(ii) of
			 subsection (b),
			 consistent with the requirements of paragraph (2)(C) or (3)(C) of
			 subsection (b); and(B)section 5546(d) shall not apply and instead eligibility for pay for, and the rate of pay for, any
			 overtime work on a Sunday or a designated holiday shall be determined in
			 accordance with this section and section 5542(g);(2)except as provided in paragraph (3) or section 5542(g), shall not be eligible for any other form of
			 premium pay under this title; and(3)shall be eligible for hazardous duty pay in accordance with section
			 5545(d).(d)Treatment as basic payAny pay in addition to the basic border patrol rate of pay for a border patrol agent resulting from
			 application of the level 1 border patrol rate of pay or the
			 level 2 border patrol rate of pay—(1)subject to paragraph (2), shall be treated as part of
			 basic pay solely for—(A)purposes of sections 5595(c), 8114(e), 8331(3)(I), and 8704(c);(B)any other purpose that the Director of the Office of Personnel Management may by regulation
			 prescribe; and(C)any other purpose expressly provided for by law; and(2)shall not be treated as part of basic pay for the purposes of
			 calculating overtime pay, night pay, Sunday pay, or holiday pay under
			 section 5542, 5545, or 5546.(e)Travel timeTravel time to and from home and duty station by a border patrol agent shall not be considered
			 hours of work under any
			 provision of law.(f)Leave without pay and substitution of hours(1)Regular time(A)In generalFor a period of leave without pay during the regular time of a border patrol agent (as described in
			 paragraph (2)(A)(i), (3)(A)(i), or (4)(A) of subsection (b)) within a
			 work
			 period,  an equal period of work outside the regular time of the border
			 patrol agent, but in
			 the same work period—(i)shall be substituted and paid for at the rate
			 applicable for the regular time; and(ii)shall not be credited as overtime
			 hours for any purpose.(B)Priority for same day workIn substituting hours of work under subparagraph (A),  work performed on the same day as the period
			 of
			 leave without pay shall be substituted first.(C)Priority for regular time substitutionHours of work shall be substituted for regular time work under this paragraph before being
			 substituted
			 for scheduled overtime under paragraphs (2), (3), and (4).(2)Overtime work(A)In generalFor a period of absence during scheduled overtime (as described in paragraph (2)(F) or (3)(F) of
			 subsection (b)) within a work period, an equal period of additional work
			 in the
			 same work period—(i)shall be substituted and credited as scheduled overtime;
			 and(ii)shall not be credited as overtime hours under any other provision of
			 law.(B)Priority for same day workIn substituting hours of work under subparagraph (A), work performed on the same day as the period
			 of absence shall be substituted first.(3)Application of compensatory timeIf a border patrol agent does not have sufficient additional work in a work period to substitute
			 for all periods of absence during scheduled overtime (as described in
			 paragraph (2)(F) or (3)(F) of subsection (b)) within that work period, any
			 accrued
			 compensatory time off under section 5542(g) shall be applied to satisfy
			 the hours obligation.(4)Insufficient hoursIf a border patrol agent has a remaining hours obligation of scheduled overtime after applying
			 paragraphs (2) and (3), any additional work in subsequent work periods
			 that
			 would otherwise be credited under section 5542(g) shall be applied
			 towards the hours obligation until that obligation is satisfied.(g)Authority To require overtime workNothing in this section shall be construed to limit the authority of U.S. Customs and Border
			 Protection to require a border patrol agent to perform hours of overtime
			 work in accordance with the needs of U.S. Customs and Border Protection,
			 including if needed in the event of a local or national emergency..(c)Overtime work(1)In generalSection 5542  of title 5, United States Code, is amended by adding at the end the following:(g)In applying subsection (a) with respect to a border patrol agent covered by section 5550, the
			 following rules apply:(1)Notwithstanding the matter preceding paragraph (1) in subsection (a), for a border patrol agent who
			 is assigned to the level 1 border patrol rate of pay under section 5550—(A)hours of work in excess of 100 hours during a 14-day biweekly pay period shall be overtime work;
			 and(B)the border patrol agent—(i)shall receive pay at the overtime hourly rate of pay (as determined in accordance with paragraphs
			 (1) and (2) of subsection (a)) for hours of overtime work that are
			 officially ordered
			 or approved in advance of the workweek; and(ii)except as provided in
			 paragraphs (4) and (5), shall receive compensatory time off for an equal
			 amount of time spent performing overtime work that
			 is not overtime work described in clause (i).(2)Notwithstanding the matter preceding paragraph (1) in subsection (a), for a border patrol agent who
			 is assigned to the level 2 border patrol rate of pay under section 5550—(A)hours of work in excess of 90 hours during a 14-day biweekly pay period shall be overtime work; and(B)the border patrol agent—(i)shall receive pay at the overtime hourly rate of pay (as determined in accordance with paragraphs
			 (1) and (2) of subsection (a)) for hours of overtime work that are
			 officially ordered
			 or approved in advance of the workweek; and(ii)except as provided in
			 paragraphs (4) and (5), shall receive compensatory time off for an equal
			 amount of time spent performing overtime work that
			 is not overtime work described in clause (i).(3)Notwithstanding the matter preceding paragraph (1) in subsection (a), for a border patrol agent who
			 is assigned to the basic border patrol rate of pay under section 5550—(A)hours of work in excess of 80 hours during a 14-day biweekly pay period shall be overtime work; and(B)the border patrol agent—(i)shall receive pay at the overtime hourly rate of pay (as determined in accordance with paragraphs
			 (1) and (2) of subsection (a)) for hours of overtime work that are
			 officially ordered
			 or approved in advance of the workweek; and(ii)except as provided in
			 paragraphs (4) and (5), shall receive compensatory time off for an equal
			 amount of time spent performing overtime work that
			 is not overtime work described in clause (i).(4)(A)Except as provided in subparagraph (B), during a 14-day biweekly pay period, a border patrol agent 
			 may not earn compensatory time off for more than 10 hours of overtime
			 work.(B)U.S. Customs and Border Protection may, as it determines appropriate, waive
			 the limitation under subparagraph (A) for an individual border patrol
			 agent for hours of irregular or occasional
			 overtime work, but such waiver must be approved in writing in advance of
			 the performance of any such work for which compensatory time off is earned
			 under paragraph (1)(B)(ii), (2)(B)(ii), or (3)(B)(ii).  If a
			 waiver request by a border patrol agent is denied, the border patrol agent
			 may not be ordered to perform the
			 associated overtime work.(5)A border patrol agent—(A)may not earn more than 240 hours of compensatory time off during a leave year;(B)shall use any hours of compensatory time off not later than the end of the 26th pay period after
			 the pay period during which the compensatory time off was earned;(C)shall be required to use 1 hour of compensatory time off for each hour of regular time	not
worked for which the border patrol agent is not on paid leave or other paid time off or does
			 not substitute time in accordance with section 5550(f);(D)shall forfeit any compensatory time off not used in accordance with this paragraph and, regardless
			 of circumstances, shall not be entitled to any cash value for compensatory
			 time earned under section 5550;(E)shall not receive credit towards the computation of the annuity of the border patrol agent for
			 compensatory time, whether used or
			 not;
			 and(F)shall not be credited with compensatory time off if the value of such time off would cause the
			 aggregate premium pay of the border patrol agent to exceed the limitation
			 established under
			 section 5547 in the period in which it was earned..(2)Minimization of overtimeU.S. Customs and Border Protection shall, to the maximum extent practicable, avoid the use of
			 scheduled overtime work by border patrol agents.(d)RetirementSection 8331(3) of title 5, United States Code, is amended—(1)in subparagraph (G), by striking and;(2)in subparagraph (H), by inserting and after the semicolon;(3)by inserting a new subparagraph after subparagraph (H) as follows:(I)with respect to a border patrol agent, the amount of supplemental pay received through application
			 of the level 1 border patrol rate of pay or the level 2 border patrol rate
			 of pay for scheduled overtime within the regular tour of duty of the
			 border patrol agent  as
			 provided in section 5550;; and(4)in the undesignated matter following subparagraph (H), by striking subparagraphs (B) through (H) and inserting subparagraphs (B) through (I).(e)Comprehensive staffing analysis(1)In generalNot later than 1 year after the date of enactment of this Act, U.S. Customs and Border Protection
			 shall conduct a comprehensive analysis, and submit to the Comptroller
			 General of the United States a report, that—(A)examines  the staffing requirements for U.S. Border Patrol to most effectively meet its operational
			 requirements at each Border Patrol duty station;(B)estimates the cost of the staffing requirements at each Border Patrol duty station; and(C)includes—(i)a position-by-position review at each Border Patrol station to determine—(I)the duties assigned to each position;(II)how the duties relate to the operational requirements of U.S. Border Patrol; and(III)the number of  hours border patrol agents in that position would need to work each pay period to
			 meet the operational requirements of U.S. Border Patrol;(ii)the metrics used to determine the number of hours of work performed at each Border Patrol station,
			 broken down by the type of hours worked;(iii)a cost analysis of the most recent full fiscal year by the type of full-time equivalent hours
			 worked;(iv)a cost estimate by the type of full-time equivalent hours expected to be worked during the first
			 full fiscal year after the date of enactment of this Act; and(v)an analysis that compares the cost of assigning the full-time equivalent hours needed to meet the
			 operational requirements of U.S. Border Patrol to existing border patrol
			 agents through higher rates of pay versus recruiting, hiring, training,
			 and deploying additional border patrol agents.(2)Independent validatorNot later than 90 days after the date on which the Comptroller General receives the report under
			 paragraph (1), the Comptroller General shall submit to the appropriate
			 committees of Congress a report that—(A)examines the methodology used by U.S. Customs and Border Protection to carry  out the analysis; and(B)indicates whether the Comptroller General concurs with the findings in the report under paragraph
			 (1).(3)DefinitionIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of
			 the Senate; and(B)the Committee on Oversight and Government  Reform and the Committee on Appropriations of
			 the House of Representatives.(f)Rules of constructionNothing in this section or the amendments made by this section shall be construed to—(1)limit the right of U.S. Customs and Border Protection to
			 assign both scheduled
			 and unscheduled work to a border patrol agent based on the needs of U.S.
			 Customs and Border Protection in
			 excess of the hours of work normally applicable under the election of the
			 border patrol agent, regardless of what the border patrol agent might
			 otherwise have elected;(2)require compensation of a border patrol agent other than
			 for hours during which the border patrol agent is actually performing work
			 or using approved
			 paid leave or other paid time off;  or(3)exempt a border patrol agent from any limitations on pay, earnings, or
			 compensation, including the limitations under
			 section 5547 of title 5, United States Code.(g)Technical and conforming amendments(1)Section 5547 of title 5, United States Code is amended by—(A)in subsection (a), in the matter preceding paragraph (1)—(i)by striking, and before 5546; and(ii)by inserting , and 5550 after 5546 (a) and (b); and(B)by adding at the end the following:(e)Any supplemental pay resulting from receipt of the  level 1 border patrol rate of pay or the level
			 2 border patrol rate of pay under
			 section 5550 shall be considered premium pay in applying this section..(2)Section 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)) is amended—(A)in paragraph (16), by striking or after the semicolon;(B)in paragraph (17), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(18)any employee who is a border patrol agent, as defined in section 5550(a) of title 5, United States
			 Code..(3)The table of sections for chapter 55 of title 5, United States Code, is amended by inserting after
			 the item relating to section 5549 the following:5550. Border patrol rate of pay..(h)RegulationsThe Director of the Office of Personnel Management shall promulgate regulations to carry out this
			 Act and the amendments made by this Act.3.Cybersecurity recruitment and retention(a)In generalAt the end of subtitle C of title II of the Homeland Security Act of 2002 (6 U.S.C. 141 et seq.),
			 add the following:226.Cybersecurity recruitment and retention(a)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Homeland Security and Governmental Affairs and the Committee on
			 Appropriations of the Senate and the Committee on Homeland Security and
			 the Committee on Appropriations of the House of Representatives.(2)Collective bargaining agreementThe term collective bargaining agreement has the meaning given that term in section 7103(a)(8) of title 5, United States Code.(3)Excepted serviceThe term excepted service has the meaning given that term in section 2103 of title 5, United States Code.(4)Preference eligibleThe term preference eligible has the meaning given that term in section 2108 of title 5, United States Code.(5)Qualified positionThe term qualified position means a position, designated by the Secretary for the purpose of this section, in which the
			 incumbent performs, manages, or supervises functions that execute the
			 responsibilities of the Department relating to cybersecurity.(6)Senior executive serviceThe term Senior Executive Service has the meaning given that term in section 2101a of title 5, United States Code.(b)General authority(1)Establish positions, appoint personnel, and fix rates of pay(A)General authorityThe Secretary may—(i)establish, as positions in the excepted service, such qualified positions in the Department as the
			 Secretary determines necessary to carry out the responsibilities of the
			 Department relating to cybersecurity, including positions formerly
			 identified as—(I)senior level positions designated under section 5376 of title 5, United States Code; and(II)positions in the Senior Executive Service;(ii)appoint an individual to a qualified position (after taking into consideration the availability of
			 preference eligibles for appointment to the position); and(iii)subject to the requirements of paragraphs (2) and (3), fix the compensation of	an individual for
			 service in a qualified position.(B)Construction with other lawsThe authority of the Secretary under this subsection applies without regard to the provisions of
			 any other law relating to the appointment, number, classification, or
			 compensation of employees.(2)Basic pay(A)Authority to fix rates of basic payIn accordance with this section, the Secretary shall fix the rates of basic pay for any qualified
			 position established under paragraph (1) in relation to the rates of pay
			 provided for employees in comparable positions in the Department of
			 Defense and subject to the same limitations on maximum rates of pay
			 established for such employees by law or regulation.(B)Prevailing rate systemsThe Secretary may, consistent with section 5341 of title 5, United States Code, adopt such
			 provisions of that title as provide for prevailing rate systems of basic
			 pay and may apply those provisions to qualified positions for employees in
			 or under which the Department may employ individuals described by section
			 5342(a)(2)(A) of that title.(3)Additional compensation, incentives, and allowances(A)Additional compensation based on title 5 authoritiesThe Secretary may provide employees in qualified positions compensation (in addition to basic pay),
			 including benefits, incentives, and allowances, consistent with, and not
			 in excess of the level authorized for, comparable positions authorized by
			 title 5, United States Code.(B)Allowances in nonforeign areasAn employee in a qualified position whose rate of basic pay is fixed under paragraph (2)(A) shall
			 be eligible for an allowance under section 5941 of title 5, United States
			 Code, on the same basis and to the same extent as if the employee was an
			 employee covered by such section 5941, including eligibility conditions,
			 allowance rates, and all other terms and conditions in law or regulation.(4)Plan for execution of authoritiesNot later than 120 days after the date of enactment of this section, the Secretary shall submit a
			 report to the appropriate committees of Congress with a plan for the use
			 of the authorities provided under this subsection.(5)Collective bargaining agreementsNothing in paragraph (1) may be construed to impair the continued effectiveness of a collective
			 bargaining agreement with respect to an office, component, subcomponent,
			 or equivalent of the Department that is a successor to an office,
			 component, subcomponent, or equivalent of the Department covered by the
			 agreement before the succession.(6)Required regulationsThe Secretary, in coordination with the Director of the Office of Personnel Management, shall
			 prescribe regulations for the administration of this section.(c)Annual reportNot later than 1 year after the date of enactment of this section, and every year thereafter for 4
			 years, the Secretary shall submit to the appropriate committees of
			 Congress a detailed report that—(1)discusses the process used by the Secretary in accepting applications, assessing candidates,
			 ensuring adherence to veterans’ preference, and selecting applicants for
			 vacancies to be filled by an individual for a qualified position;(2)describes—(A)how the Secretary plans to fulfill the critical need of the Department to recruit and retain
			 employees in qualified positions;(B)the measures that will be used to measure progress; and(C)any actions taken during the reporting period to fulfill such critical need;(3)discusses how the planning and actions taken under paragraph (2) are integrated into the strategic
			 workforce planning of the Department;(4)provides metrics on actions occurring during the reporting period, including—(A)the number of employees in qualified positions hired by occupation and grade and level or pay band;(B)the placement of employees in qualified positions by directorate and office within the Department;(C)the total number of veterans hired;(D)the number of separations of employees in qualified positions by occupation and grade and level or
			 pay band;(E)the number of retirements of employees in qualified positions by occupation and grade and level or
			 pay band; and(F)the number and amounts of recruitment, relocation, and retention incentives paid to employees in
			 qualified positions by occupation and grade and level or pay band; and(5)describes the training provided to supervisors of employees in qualified positions at the
			 Department on the use of the new authorities.(d)Three-Year Probationary PeriodThe probationary period for all employees hired under the authority established in this section
			 shall be 3 years.(e)Incumbents of existing competitive service positions(1)In generalAn individual serving in a position on the date of enactment of this section that is selected to be
			 converted to a position in the excepted service under this section shall
			 have the right to refuse such conversion.(2)Subsequent conversionAfter the date on which an individual who refuses a conversion under paragraph (1) stops serving in
			 the position selected to be converted, the position may be converted to a
			 position in the excepted service.(f)Study and reportNot later than 120 days after the date of enactment of this section, the National Protection and
			 Programs Directorate shall submit a report regarding the availability of,
			 and benefits (including cost savings and security) of using, cybersecurity
			 personnel and facilities outside of the National Capital Region (as
			 defined in section 2674 of title 10, United States Code) to serve the
			 Federal and national need to—(1)the Subcommittee on Homeland Security of the Committee on Appropriations and the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and(2)the  Subcommittee on Homeland Security of the Committee on Appropriations and the Committee on
			 Homeland Security of the House of Representatives..(b)Conforming amendmentSection 3132(a)(2) of title 5, United States Code, is amended in the matter following subparagraph
			 (E)—(1)in clause (i), by striking or at the end;(2)in clause (ii), by inserting or after the semicolon; and(3)by inserting after clause (ii) the following:(iii)any position established as a qualified position in the excepted service by the Secretary of
			 Homeland Security under section 226 of the Homeland Security Act of 2002;.(c)Table of contents amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.)
			 is amended by inserting after the item relating to section 225 the
			 following:Sec. 226. Cybersecurity recruitment and retention..4.Homeland security cybersecurity workforce assessment(a)Short titleThis section may be cited as the Homeland Security Cybersecurity Workforce Assessment Act.(b)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Homeland Security of the House of Representatives; and(C)the Committee on House Administration of the House of Representatives.(2)Cybersecurity work category; data element code; specialty areaThe terms Cybersecurity Work Category, Data Element Code, and Specialty Area have the meanings given such terms in the Office of Personnel Management’s Guide to Data
			 Standards.(3)DepartmentThe term Department means the Department of Homeland Security.(4)DirectorThe term Director means the Director of the Office of Personnel Management.(5)SecretaryThe term Secretary means the Secretary of Homeland Security.(c)National Cybersecurity Workforce Measurement Initiative(1)In generalThe Secretary shall—(A)identify all cybersecurity workforce positions within the Department;(B)determine the primary Cybersecurity Work Category and Specialty Area of such positions; and(C)assign the corresponding Data Element Code, as	set forth in	the Office of Personnel
			 Management’s Guide to Data Standards which is aligned with the National
			 Initiative for Cybersecurity Education’s National Cybersecurity Workforce
			 Framework report, in  accordance with paragraph (2).(2)Employment codes(A)ProceduresNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish
			 procedures—(i)to identify open positions that include cybersecurity functions (as defined in the OPM Guide to
			 Data Standards); and(ii)to assign the appropriate employment code to each such position, using agreed standards and
			 definitions.(B)Code assignmentsNot later than 9 months after the date of the enactment of this Act, the Secretary shall assign the
			 appropriate employment code to—(i)each employee within the Department who carries out cybersecurity functions; and(ii)each open position within the Department that have been identified as having cybersecurity
			 functions.(3)Progress reportNot later than 1 year after the date of the enactment of this Act, the Director shall submit a
			 progress report on the implementation of this subsection to the
			 appropriate congressional committees.(d)Identification of cybersecurity specialty areas of critical need(1)In generalBeginning not later than 1 year after the date on which the employment codes are assigned to
			 employees pursuant to subsection (c)(2)(B), and annually through 2021, the
			 Secretary, in consultation with the Director, shall—(A)identify Cybersecurity Work Categories and Specialty Areas of critical need in the Department’s
			 cybersecurity workforce; and(B)submit a report to the Director that—(i)describes the Cybersecurity Work Categories and Specialty Areas identified under subparagraph (A);
			 and(ii)substantiates the critical need designations.(2)GuidanceThe Director shall provide the Secretary with timely guidance for identifying Cybersecurity Work
			 Categories and Specialty Areas of critical need, including—(A)current Cybersecurity Work Categories and Specialty Areas with acute skill shortages; and(B)Cybersecurity Work Categories and Specialty Areas with emerging skill shortages.(3)Cybersecurity critical needs reportNot later than 18 months after the date of the enactment of this Act, the Secretary, in
			 consultation with the Director, shall—(A)identify Specialty Areas of critical need for cybersecurity workforce across the Department; and(B)submit a progress report on the implementation of this subsection to the appropriate congressional
			 committees.(e)Government Accountability Office status reportsThe Comptroller General of the United States shall—(1)analyze and monitor the implementation of subsections (c) and (d); and(2)not later than 3 years after the date of the enactment of this Act, submit a report to the
			 appropriate congressional committees that describes the status of such
			 implementation.Speaker of the House of RepresentativesVice President of the United States and President of the Senate